Citation Nr: 1215041	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-31 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder.  

2.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, & Kilpatrick, LTD


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to December 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In March 2011, the Board issued a decision denying an increased rating.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a Joint Motion for Remand, vacating and remanding the Board's decision.   

The record raises the question of whether the Veteran is unemployable due to his service-connected PTSD.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests that there are outstanding VA treatment records, namely those dating between January 2006 and December 2006.  These must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, a new examination should be provided to determine the current nature and severity of the posttraumatic stress disorder (PTSD), to include whether it renders the Veteran unemployable.  Although the record includes a private psychologist's findings as to the nature and severity of the Veteran's PTSD, to include whether it renders the Veteran unemployable (see March 2012 Cooper examination record), these findings are inconsistent with those presented in contemporaneous VA treatment records.  As such, an examination and opinion is needed to clarify the nature and severity of the Veteran's PTSD.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include those dating between January 19, 2006, and December 29, 2006.   

2.  Schedule the Veteran for an appropriate examination to determine the nature and severity of the psychiatric disability and to evaluate the status of the service-connected disabilities.  The examiner should review the claims file.  

(a)  If the examiner determines that the Veteran has a psychiatric disorder in addition to PTSD, such as depression or adjustment disorder, the examiner should state whether it is at least as likely as not that the disorder is related (either through causation or aggravation) to PTSD or service (either through date of onset or causation).  

(b)  The examiner should address all symptoms and functional impairment, to include occupational impairment, associated with the PTSD (and any other disorder deemed related to the PTSD or service).  

(c) Based on the examination and review of the record, the examiner should provide an opinion as to whether the service-connected disabilities, (PTSD, evaluated as 30 percent disabling and residuals of scalp and forehead lacerations, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided, preferably with discussion of the March 2012 private opinion. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the claims for increased rating for a psychiatric disability and for a TDIU.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
	

